Citation Nr: 0839255	
Decision Date: 11/14/08    Archive Date: 11/20/08	

DOCKET NO.  07-16 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for hearing loss of the 
left ear.  

3.  Entitlement to service connection post-traumatic stress 
disorder (PTSD).  

4.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity secondary to service-
connected diabetes mellitus.  

5.  Entitlement to an initial compensable disability 
evaluation for peripheral neuropathy of the left upper 
extremity.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1968 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
VARO in Phoenix, Arizona, that, among other things denied 
entitlement to service connection for the disabilities listed 
above, except for peripheral neuropathy of the left upper 
extremity.  Service connection for that disorder was granted 
and a noncompensable disability evaluation was assigned, 
effective October 5, 2003.  A review of the record revealed 
that service connection is also in effect for a number of 
disabilities, including diabetic retinopathy, rated as 
70 percent disabling; diabetes mellitus, rated as 20 percent 
disabling; peripheral neuropathy of the right lower 
extremity, rated as 20 percent disabling; peripheral 
neuropathy of the left lower extremity, rated as 20 percent 
disabling; bilateral tinnitus, rated as 10 percent disabling; 
cataracts, rated as noncompensably disabling; erectile 
dysfunction, also rated as noncompensably disabling.  With 
consideration of the bilateral factor, a combined disability 
rating of 90 percent has been in effect since October 2003.  
The veteran is also entitled to special monthly compensation 
under the provisions of 38 U.S.C.A. § 1114(k) on account of 
the loss of use of a creative organ.  

The current appeal with regard to the claim for service 
connection for PTSD is remanded to the RO by way of the 
Appeals Management Center in Washington, D.C.  VA will notify 
the veteran with regard to this issue should further action 
be required.  


FINDINGS OF FACT

1.  There is no competent evidence that links any current 
hypertension to the veteran's active service or to his 
service-connected diabetes mellitus.  

2.  Any current hearing loss of the left ear is not shown to 
be related to the veteran's active service.  

3.  Any current peripheral neuropathy of the right upper 
extremity is not related to the service-connected diabetes 
mellitus.  

4.  The objective medical evidence shows normal strength, 
tone, reflexes, sensation and range of motion of the left 
upper extremity.  

5.  Recent electromyographic testing showed median neuropathy 
involving the left wrist and ulnar neuropathy of the left 
forearm.  


CONCLUSIONS OF LAW

1.  Service connection for hypertension, claimed as secondary 
to service-connected diabetes mellitus, is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2008).  

2.  Service connection for hearing loss of the left ear is 
not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.203, 3.307, 
3.309 (2008).  

3.  Service connection for peripheral neuropathy of the right 
upper extremity is not warranted.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2008).  

4.  The criteria for a disability rating of 10 percent, but 
not more, for peripheral neuropathy of the left upper 
extremity have been reasonably met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.321, 
4.20, 4.40, 4.124, 4.124(a), Diagnostic Code 8515 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A review of this case reveals that VA has essentially 
complied with the mandates of the VCAA by letters dated in 
December 2004, June 2005, and February 2007.  The letters 
informed him of what evidence was required to substantiate 
the claims and of his and VA's duties for obtaining evidence.  

With regard to the increased rating for peripheral neuropathy 
of the left upper extremity, in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), the United States Court of Appeals for 
Veterans Claims (Court) held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering § 5103(a) notice no longer 
required because the purpose the notice is intended to serve 
has been fulfilled.  Id. at 490-91.  Thus, because the notice 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  

VA also has a duty to assist the veteran in the development 
of his claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The veteran was provided examinations by VA in July 2005 with 
regard to the various disabilities at issues.  Treatment 
records have been obtained and associated with the claims 
file.  In a March 2007 statement, the veteran indicated that 
he had no other information or evidence to give to VA to 
substantiate his claim.  He asked that the claim be decided 
as soon as possible.  The Board therefore finds that all 
necessary development has been accomplished, and appellate 
review may proceed without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill the duty 
to assist him in the development of his claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), affirmed 281 F. 3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Pertinent Law and Regulation with Regard to Service 
Connection

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Subsequent manifestations of a chronic disease in service, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required only when the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(b).  

Service connection may be presumed for sensorineural hearing 
loss and/or hypertension if the veteran served continuously 
for 90 days or more during a period of war or during 
peacetime service after December 31, 1946, and the disorder 
becomes manifest to a degree of 10 percent or more within one 
year from the date of discharge, and there is no evidence of 
record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected....38 C.F.R. § 3.310(a).  

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury....38 C.F.R. § 3. 
310(b).  

The Court has held that for service connection to be awarded 
there must be:  (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427, (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F. 3d 1317 (Fed. Cir. 2005); Shedden v. Principi, 381 F. 
3d 1163, 1166 (Fed. Cir. 2004).  If the veteran fails to 
demonstrate any one element, denial of service connection 
will result.  

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the veteran or in his behalf.  See Gonzales v. West, 218 F. 
3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence, and on what this evidence shows, or 
fails to show, on the claim.  The veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.   See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
veteran).  

Hypertension

A review of the service treatment records with regard to 
hypertension is without complaints or findings indicative of 
the presence of hypertension.  Hypertension was not first 
documented for years following service discharge.  The 
medical evidence of record includes a July 2005 diabetes 
mellitus examination by VA.  The claims file was reviewed by 
the examiner.  It was reported that the veteran had had 
hypertension for about two years.  He had not had any known 
heart disease.  The examiner provided a pertinent diagnosis 
of hypertension, controlled.  The examiner stated that 
"hypertension is not secondary to diabetes and is not caused 
by diabetes.  Both hypertension and diabetes mellitus are 
risk factors for atherosclerosis.  Hypertension does not 
cause diabetes, and diabetes does not cause hypertension."  
There is no other medical opinion of record.  The only 
competent medical opinion of record addressing the question 
of a causal link between any current hypertension and the 
veteran's active service, to include service-connected 
disability, is not in the veteran's favor and therefore 
service connection is not in order.  

The Board acknowledges the veteran's contention about the 
etiology of his hypertension.  As a lay person, however, he 
is not competent to provide a medical opinion about 
causation.  Epps v. Brown, 9 Vet. App. 4341, 344 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
his own assertions are not probative as to whether his 
current hypertension is caused or aggravated by his active 
service, to include his service-connected diabetes mellitus.  

Service Connection for Left Ear Hearing Loss

A review of the service treatment records is without 
reference to complaints or findings indicative of the 
presence of hearing loss.  Hearing loss was not first 
documented for years following service discharge.  At the 
time of an audiometric examination accorded the veteran by VA 
in June 2005, it was noted the claims file was reviewed by 
the examiner.  Notation was made that the veteran had 
reported left ear hearing loss and moderate tinnitus for some 
20 years.  The Board notes that service connection has been 
granted for tinnitus and a 10 percent rating is currently in 
effect for it.  However, with regard to the hearing loss, 
current studies showed the presence of high frequency 
sensorineural hearing loss bilaterally.  The examining 
audiologist opined that it was "not likely" that any current 
hearing loss had its etiology in the veteran's active 
service.  There is no medical opinion of record to the 
contrary.  In the absence of a favorable medical opinion 
causally relating any current hearing loss to the veteran's 
active service, service connection cannot be established.  

Peripheral Neuropathy of the Right Upper Extremity

The veteran was accorded a diabetes mellitus examination by 
VA in July 2005.  At that time there was no indication of 
abnormality involving the right upper extremity.  The 
examination results included normal vibratory sensation and 
sensation to light touch on all fingers of the hand on 
monofilament testing.  Electromyographic testing was negative 
for neuropathy.  There was no diagnosis made of a disability 
involving the right upper extremity.  In the absence of a 
current disability, service connection for the claimed 
disorder may not be granted.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (the Court stated that "Congress 
specifically limits entitlement to service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  In other words, in the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  The Board is aware of the veteran's assertions 
in this regard, but as noted above, mere lay assertions of 
medical status do not constitute competent medical evidence.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993) (lay persons are 
not competent to offer medical opinions).  In view of the 
foregoing, service connection for peripheral neuropathy of 
the right upper extremity, to include as secondary to 
service-connected diabetes mellitus is denied.  

Increased Rating for Peripheral Neuropathy for the Left Upper 
Extremity

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with the criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as possible on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  

When a question arises as which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  Also, when making determinations as to the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  

As the veteran has taken issue with the initial rating 
assigned for the grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found-a practice known as staged ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

In considering the disability under several diagnostic codes, 
the Board considers the level of impairment of the ability to 
engage in ordinary activities, including employment, and 
assesses the impact of pain on those activities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59; See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

The veteran's peripheral neuropathy of the left upper 
extremity has been rated at zero percent disabling by analogy 
under Diagnostic Code 8599-8515.  Code 8599 indicates the 
condition is unlisted and is rated under closely related 
disease or injury.  38 C.F.R. § 4.27.  Code 8515 pertains to 
paralysis of the median nerve.  Under Code 8515, a 10 percent 
rating is for application when there is mild incomplete 
paralysis with the median nerve.  The next higher rating of 
30 percent is for application when there is moderate 
incomplete paralysis.  A 50 percent rating is for severe 
incomplete paralysis and a maximum 70 percent evaluation is 
warranted for complete paralysis of the median nerve.  
38 C.F.R. § 4.124(a), Diagnostic Code 8515.  

The Board has reviewed all the pertinent medical evidence of 
record and finds that the veteran's peripheral neuropathy of 
the left upper extremity is appropriately evaluated.  

The medical evidence of record includes the report of a VA 
diabetes mellitus examination accorded the veteran in 
July 2005.  The claims file was reviewed by the examiner.  It 
was indicated the veteran's activity was not restricted in 
any way.  He worked full time in an administrative position, 
and his physician had tried to get him to be more active.  He 
did not use Insulin.  He had no loss of strength.  There was 
no notation in the claims file with regard to how he was 
treated for a left shoulder injury in 1969, but there was a 
report of an X-ray study which said that a dislocation or 
fracture was to be ruled out.  The veteran stated that he was 
treated with a sling for several weeks.  The shoulder was 
asymptomatic until about eight years ago.  Since then the 
veteran had to internally rotate it and then it would become 
fine.  The entire process took less than a minute.  It would 
occur about once a week, usually when he was driving.  

On examination the left shoulder failed to reveal any edema, 
redness, tenderness, or warmth.  Forward flexion of right 
shoulder was to 180 degrees, while the left was 160 degrees.  
All measurements were with a goniometer.  Shoulder abduction 
on the right was 180 degrees, while on the left it was also 
180.  Shoulder external rotation of the right was to 
90 degrees while the left was to 70 degrees.  Internal 
rotation on the right was to 90 degrees, as it was on the 
left.  There is no tenderness either to palpation or pain on 
measuring motion.  Repetitive use of the shoulder joint did 
not change the measured range of motion because of pain, 
weakness, fatigue, incoordination, or endurance.  
Electromyographic testing showed median neuropathy of the 
left wrist and ulnar neuropathy in the left forearm.  The 
examiner opined that the left shoulder sprain currently noted 
was likely not related to the veteran's active service 
incident in 1969.  The veteran himself indicated that the 
left shoulder condition began bothering him 10 years or eight 
years previously and this would make the time frame about 
1995 which the examiner noted would be a number of years 
after the injury for any symptoms to have occurred.  

The Board notes that electromyographic testing showed ulnar 
neuropathy in the forearm and median neuropathy in the left 
wrist.  Additionally, there was some motion restriction 
involving the left upper extremity on motion testing.  As 
such, the Board finds that the peripheral neuropathy is 
mildly disabling and therefore warrants the assignment of a 
10 percent disability rating.  The Board has also contended 
the veteran's assertions of pain in making this assessment.  
Therefore, with resolution of all reasonable doubt in the 
veteran's favor, the Board finds that the record provides an 
approximate balance of positive and negative evidence with 
regard to the severity of the peripheral neuropathy in the 
left upper extremity.  Accordingly, a 10 percent rating, but 
not more, is in order for the peripheral neuropathy during 
the appeal period.  


ORDER

Service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus is denied.  

Service connection for hearing loss of the left ear is 
denied.  

Service connection for peripheral neuropathy of the right 
upper extremity, to include as secondary to service-connected 
diabetes mellitus is denied.  

A disability rating of 10 percent, but not more, for 
peripheral neuropathy of the left upper extremity, to include 
as secondary to service-connected diabetes mellitus is 
granted.  To this extent the appeal is allowed.  


REMAND

With regard to the claim for service connection for PTSD, 
assistance to a veteran in processing a claim includes 
providing a medical examination or a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

The Board also notes that in Daye v. Nicholson, 20 Vet. App. 
512 (2006), the Court admonished VA for not securing and 
reviewing the history of the veteran's unit for possible 
alternative sources of evidence of combat or stressful 
incidents with regard to claimed PTSD.  A review of the 
record in this case reveals there has been no effort to 
obtain any information regarding activities of the veteran's 
unit at the times when he was exposed to claimed stressful 
experiences.  On the other hand, the Board notes the veteran 
himself has been very vague in providing information with 
regard to his claimed stressful incident.  He has been 
offered the opportunity to provide more specific information 
that would assist in a search regarding his claimed stressors 
while serving in Vietnam from June 1968 to June 1969 as a 
wireman and a switchboard operator with the Headquarters and 
Headquarters Service Battery, 1st Battalion, 5th Artillery, 
1st Infantry Division.  The personnel records disclose he 
participated in the Vietnamese Counteroffensive Phase IV, the 
Vietnamese Counteroffensive Phase V, and an Unnamed Campaign.  




In view of the foregoing, the Board believes that further 
development is in order and this portion of the case is 
REMANDED for the following:  

1.  VA should request that the veteran 
provide more specific information as to 
the claimed stressful experiences he had 
while serving with the military in 
Vietnam, to include the times of any 
stressful incidents, the locations of any 
such occurrences, the names of any 
individuals injured or killed in any 
incident, and any other information which 
could be used to help substantiate his 
claim.  He should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed 
stressful event or events and that he 
must be as specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  

2.  After the veteran's response 
regarding stressors received, VA should 
send a copy of the veteran's DD 214 and 
service personnel records and a copy of 
this REMAND to the United States Army and 
Joint Services Record Research Center 
(JSRRC), for verification of the alleged 
stressful events in service.  
Specifically, VA should request unit 
histories and diaries for the 
Headquarters and Headquarters Service 
Battery, 1st Battalion, 5th Artillery, 
1st Infantry Division between July 1968 
and June 1969.  

3.  Thereafter, the veteran should be 
accorded a psychiatric examination to 
determine the nature and etiology of any 
psychiatric disorder now present, to 
include PTSD.  All special studies and 
tests should be conducted.  The claims 
folder should be made available to the 
examiner, and the examiner should not 
that the claims file has been reviewed.  
If a diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
whether any alleged stressor found to be 
established by the RO is sufficient to 
produce PTSD; whether the diagnostic 
criteria to support a diagnosis of PTSD 
have been satisfied; and whether there is 
a link between any current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
RO and found to be sufficient to produce 
PTSD.  The examiner is also asked to 
opine as to whether it is at least as 
likely as not (greater than a 50 percent 
probability) that any currently diagnosed 
psychiatric disorder, namely PTSD, is 
related to the veteran's active service.  

4.  The veteran must be notified that it 
is his responsibility to report for any 
examination scheduled, to cooperate in 
the development of his claim, and of the 
consequences of any failure to report for 
a VA examination and to provide more 
specific information with regard to his 
claimed stressful experiences in Vietnam.  
38 C.F.R. § 3.655 (2008).  

5.  Then, VA should review the record.  
If the determination remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case.  The record should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The purpose of this REMAND is to ensure a complete record for 
review and to assist the veteran with the development of 
evidence with regard to his claim.  The Board intimates no 
opinion, either legal or factual, as to any final outcome 
warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


